Motion Granted; Order filed September 26, 2019




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-19-00361-CV
                             NO. 14-19-00362-CV
                                 ____________

 JOHN EMMANUEL D/B/A FIRST AMERICO AUTO SALE & REPAIR,
                          Appellant

                                       V.

                     ABIGAIL IZOUKUMOR, Appellee


                   On Appeal from the 98th District Court
                           Travis County, Texas
       Trial Court Cause Nos. D-1-GN-18-007239 & D-1-GN-17-006205

                                   ORDER

      Appellant’s brief was originally due June 14, 2019. We granted two
extensions of time to file appellant’s brief until September 16, 2019. When we
granted the final extension, we noted that no further extensions would be granted
absent exceptional circumstances. No brief was filed. On September 23, 2019,
appellant filed a further request for extension of time to file appellant’s brief. We
grant the request and issue the following order.

      We order appellant to file a brief with the clerk of this court on or before
October 9, 2019. If appellant does not timely file the brief as ordered, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM




Panel Consists of Chief Justice Frost and Justices Wise and Hassan.